FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                            VIVIAN LONG
                                                                                      Clerk

JAMES T. CAMPBELL
      Justice
                                       Seventh District of Texas                MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                     Potter County Courts Building                P. O. Box 9540
                                                                                    79105-9540
                                      501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                        Amarillo, Texas 79101-2449                     (806) 342-2650

                                     www.txcourts.gov/7thcoa.aspx

                                          January 5, 2015

    Shalyn Hamlin                                       Tina Denise Davis-Rincones
    County/District Attorney                            Attorney at Law
    Castro County                                       109 E. 6th Street
    100 East Bedford, Room 213                          Plainview, TX 79072
    Dimmitt, TX 79027                                   * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:        Case Number: 07-14-00230-CR
               Trial Court Case Number: B3515-1312

    Style: Daniel Ivan Rodriguez v. The State of Texas

    Dear Counsel:

          The captioned appeal has been reinstated on the Court’s docket as of Monday,
    January 05, 2015 and the following is filed:

                         Supplemental Clerk's Record (1 volume)

            Appellant’s brief is due on or before Wednesday, January 28, 2015. State’s brief
    will be due thirty (30) days from the date appellant’s brief is filed.

                                                          Very truly yours,
                                                          Vivian Long
                                                          VIVIAN LONG, CLERK

      xc:           Honorable Edward Lee Self (DELIVERED VIA E-MAIL)
                    Cindy Wiley (DELIVERED VIA E-MAIL)
                    Holly Craven (DELIVERED VIA E-MAIL)
                    Joanna Blanco (DELIVERED VIA E-MAIL)